DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–16 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0135186 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2022 was filed after the mailing date of the non-final Office Action on 20 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 7–16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bottom surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8–16 are directly or indirectly dependent from claim 7 and include all the limitations of claim 7. Therefore, claims 8–16 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

The recitation that said cathode material uses oxygen as an active material does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115.

"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 102
Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 2009/0195963 A1, hereinafter Masuda).
Regarding claim 1, Masuda discloses a cathode comprising:
a cathode layer (24, [0033]) comprising a cathode material using oxygen as an active material (see electrode, [0030]).;
a plurality of holes (FIG. 2, [0034]) vertically defined through the cathode layer (24, [0033]); and
a plurality of electrolyte films (18) disposed on inner walls of the cathode layer (24, [0034]), which define the plurality of holes (FIG. 2, [0034]),
wherein a plurality of spaces (54), which are not occupied by the plurality of electrolyte films (18) and surrounded by the plurality of electrolyte films (18), are defined in the plurality of holes (FIG. 2, [0033]), and
wherein the plurality of holes (54) is spaced apart from each other by a predetermined distance (FIG. 2, [0033]).
Regarding claim 2, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of holes are arranged in the cathode layer (24) at a density greater than about 109/cm2 (see pitch, [0033]).
Regarding claim 3, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein a volume of each of the plurality of spaces is equal to or less than 120% of a predetermined volume (FIG. 2, [0031]).
Regarding claim 4, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of electrolyte films (18) on the inner walls of the cathode layer (24) has a thickness of about 10 nm or less (FIG. 2, [0031]).
Regarding claim 5, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of holes has a polygonal or round shape (FIG. 2, [0033]).
Regarding claim 6, Masuda discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of holes are regularly arranged (FIG. 2, [0033]).

Claim Rejections - 35 USC § 103
Claim(s) 7-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0011750 A1, hereinafter Kim) in view of Masuda (US 2009/0195963 A1).
Regarding claim 7, Kim discloses a metal-air battery (FIG. 3, [0046]) comprising:
a cathode (20) comprising a cathode layer comprising a cathode material using oxygen as an active material (32, [0055]),
a plurality of holes (26) vertically defined through the cathode layer (32, [0055]), and
a plurality of electrolyte films (22) disposed on inner walls of the cathode layer (32, [0046]), which define the plurality of holes (26, [0055]);
an anode metal layer (10) facing a bottom surface of the cathode layer (32, [0046]); and
a gas diffusion layer (24) which supplies oxygen to the cathode layer (32) and faces a top surface of the cathode layer (32, [0053]),
wherein a plurality of spaces (28), which are not occupied by the plurality of electrolyte films (22) and surrounded by the plurality of electrolyte films (22), are defined in the plurality of holes (26, [0053]),
wherein the plurality of holes (26) is spaced apart from each other by a predetermined distance (FIG. 3, [0053]), and
wherein a volume of each of the plurality of spaces (28) is greater than or equal to a maximum volume of a product formed between each of the plurality of electrolyte films (22) and the inner wall in a corresponding one of the plurality of holes (26) during a discharge of the metal-air battery (FIG. 3, [0053]).
Kim does not explicitly disclose:
a cathode comprising a plurality of holes vertically defined through a cathode layer from a top surface of the cathode layer to a bottom surface of the cathode layer,
wherein each of a plurality of spaces is surrounded by one of a plurality of electrolyte films.
Masuda discloses a cathode comprising a cathode layer (24, [0033]) comprising a plurality of holes vertically defined through the cathode layer from a top surface of the cathode layer to a bottom surface of the cathode layer (FIG. 2, [0033]).; a plurality of holes (FIG. 2, [0034]) vertically defined through the cathode layer (24, [0033]); and a plurality of electrolyte films (18) disposed on inner walls of the cathode layer (24, [0034]), which define the plurality of holes (FIG. 2, [0034]), wherein a plurality of spaces (54), which are not occupied by the plurality of electrolyte films (18) and surrounded by the plurality of electrolyte films (18), are defined in the plurality of holes (FIG. 2, [0033]), and wherein the plurality of holes (54) is spaced apart from each other by a predetermined distance (FIG. 2, [0033]), wherein each of the plurality of spaces (54) is surrounded by one of the plurality of electrolyte films (18, [0033]) to improve the capacity density (see density, [0008]). Kim and Masuda are analogous art because they are directed to electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cathode of Kim with the cathode layer of Masuda in order to improve the capacity density.
Regarding claim 8, modified Kim discloses all claim limitations set forth above and further discloses a metal-air battery, wherein each of the plurality of electrolyte films of the cathode comprises:
a first electrolyte portion (30) disposed on a top surface of the anode metal layer (10, [0046]); and
a second electrolyte portion (22) extending from the first electrolyte portion (30) to a corresponding one of the inner walls of the cathode layer (32, [0046]).
Regarding claim 9, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein the cathode layer (32) is arranged in a way such that the bottom surface of the cathode layer (32) is in contact with the first electrolyte portion (30) and the top surface of the cathode layer (32) is in contact with the gas diffusion layer (24, [0047]).
Regarding claim 10, Kim discloses all claim limitations set forth above and further discloses a metal-air battery, further comprising
a third electrolyte portion (30) which transmits metal ions and blocks moisture and oxygen (FIG. 3, [0060]),
wherein the third electrolyte portion (30) is disposed between the first electrolyte portion (22) and the anode metal layer (10).
Regarding claim 11, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein an area of a cross-section of each of the plurality of spaces (28) when the product is not formed is greater than an area of a cross-section of the product on the inner wall in each of the plurality of holes when the product is formed (FIG. 3, [0053]).
Regarding claim 13, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein the volume of each of the plurality of spaces (28) is equal to or less than 120% of the maximum volume of the product formed between each of the plurality of electrolyte films (22) and the inner wall in a corresponding one of the plurality of holes (26) during the discharge of the metal-air battery (10, [0053]).
Regarding claim 15, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein each of the plurality of holes (26) has a polygonal or round shape (FIG. 7, [0054]).
Regarding claim 16, Kim discloses all claim limitations set forth above and further discloses a metal-air battery:
wherein the plurality of holes (26) are regularly arranged (FIG. 7, [0054]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0011750 A1) in view of Masuda (US 2009/0195963 A1) as applied to claim(s) 7 above, and further in view of Winther-Jensen et al. (US 2011/0117454 A1, hereinafter Winther).
Regarding claim 12, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal-air battery:
wherein the plurality of holes are arranged in the cathode layer at a density greater than about 109/cm2.
Winther discloses a cathode layer including a plurality of holes at a density greater than about 109/cm2 (see porous material, [0038]) to improve the power output of the battery (see electrochemical cells, [0013]). Kim and Winther are analogous art because they are directed to metal-air batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cathode layer of Kim with the hole density of Winther in order to improve the power output of the battery.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0011750 A1) in view of Masuda (US 2009/0195963 A1)  as applied to claim(s) 7 above, and further in view of Rojeski (US 2015/0236342 A1).
Regarding claim 14, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a metal-air battery:
wherein each of the plurality of electrolyte films on the inner walls of the cathode layer when the product is not formed has a thickness of about 10 nm or less.
Rojeski discloses a plurality of electrolyte films (190) having a thickness of about 10 nm or less (see thickness, [0061]) to improve the energy density of the cathode (see energy density, [0046]). Kim and Rojeski are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte films of Kim with the thickness of Rojeski in order to improve the energy density of the cathode.

Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive.
Applicants argue Masuda does not disclose, teach, or suggest a cathode for a metal-air battery, the cathode comprising a cathode layer comprising a cathode material using oxygen as an active material (P9/¶3). Masuda discloses an electrode including a cathode material selected from Cu, Ni, Cr, Ag, Au, Pd, Fe, Sn, Pb, Pt, and Co (see electrode, [0030]). Chul (KR 2017-0107345 A) discloses Cu, Ni, Cr, Ag, Au, Pd, Fe, Sn, Pb, Pt, and Co are materials that are capable of using oxygen as an active material (see nanoparticles, [0079]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Masuda also discloses the electrolyte may be an inorganic electrolyte (see ABO3, [0030]). The instant application discloses the electrolyte may be an inorganic electrolyte (e.g., [0060]). Therefore, Masuda does disclose, teach, and suggest a cathode for a metal-air battery, the cathode comprising a cathode layer comprising a cathode material using oxygen as an active material.
Applicants argue Kim does not disclose, teach, or suggest a cathode comprising a cathode layer, a plurality of holes vertically defined through the cathode layer from a top surface of the cathode laver to the bottom surface of the cathode layer, and a plurality of electrolyte films disposed on inner walls of the cathode layer, which define the plurality of holes; …, and wherein each of the plurality of spaces is surrounded by one of the plurality of electrolyte films (P11/¶1). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Winther  does not cure the deficiencies of Kim (P12/¶4). Note that while Winther does not disclose all the features of the present claimed invention, Winther is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely hole density of the cathode, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Rojeski does not cure the deficiencies of Kim (P13/¶3). Note that while Rojeski does not disclose all the features of the present claimed invention, Rojeski is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a thickness of the electrolyte film, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725